ORNEY          GENEKAL

                              OF       EXAS




Honorable R. F. Robinson
County Attorney
Willacy  County
Raymondville,   Texas

Dear Sir:                                      Opinion   No. O-6884

                                               Re:   Distribution  of proceeds
                                                     of a delinquent tax sale
                                                     among various taxing units.

             We acknowledge    receipt of your request   for an opinion on the above
question,   said request reading as follows:

                  “Kindly let me have your valued     opinion based
             on the following statement of facts:

                  “On the 15th day of January, 1941, the State of
            Texas as Plaintiff and the Santa Margarita     Independent
            School District and the Willacy County Water Control
            and Improvement     District No, 1 obtained judgment
            against a named defendant for taxes, penalties and
            inter-est then due the respeciive  taxing bodies for the
            years involved in the suit,

                  “Afterward,    on the 1st day of July, 1941, by
            Sheriff’s   deed, the Sheriff sold said property to the
            State of Texas in its own behalf and in behalf of
            Willacy    County, Texas,   in trust for the use and bene-
            fit of itself and Santa Margarita     Independent School
            District and Willacy County Water Control and Im-
            provement District No. 1.

                 “Thereafter,   after the expiration   of the redemp-
            tion period and six months, to-wit, on the 3rd day of
            August, 1945, at the request of the Willacy     County
            Water Control and Improvement       District No. 1, In-
            tervener therein, the Sheriff sold the said property
            to a private individual.

                  “The Sheriff applied the proceeds   of the sale,
            first, to the payment of all costs in said suit, and
            all costs and expenses   of sale and resale, and dis-
            tributed the balance among the taxing units parti-
            cipating in said original judgement   pro rata and in
            proportion to the amount of their tax liens against
Hon. R. F. Robinson,    page 2




           such property as established    in said judgment.
           In making this application,  the Sheriff attempted
           to follow the provisions  of Art. 7345b, Section
           9, R. C. S., 1925, as amended.

                “Due probably to the variation in valuation
           and rate of levy for some of the years in question,
           the County and State received more than enough
           money to pay the taxes against the property for
           the years involved in the suit and the subsequent
           years up to date, but the Santa Margarita   Inde-
           pendent did not receive a sufficient amount to
           pay the taxes, penalties, etc. on the land involved
           to the present date.

                “The School District contends that since the
           State received all of its taxes and the School shows
           up a deficit, the proceeds  should be so divided as
           to cause all taxes to be paid to date to all the tax-
           ing subdivisions.”

            Article 7345b, Section 9, Vernon’s  Annotated Civil Statutes, pro-
vides for the sale and distribution of the proceeds of sale of property sold to
a taxing unit under a judgment for taxes where such property is sold by the
taxing unit that purchased it.

            Said Article and Section further provide that, if sale has not been
made by such purchasing taxing unit before six months after the redemption
period provided for in Section 12 of said Article has expired, it shall there-
after be the duty of th,e sheriff to sell such property as therein set forth, in
which event the proceeds    of such sale shall be distributed as follows:
                L‘
                  . . . The Sheriff shaL1 apply the proceeds from
           such sale, first, to the payment of all costs in said
           unit and all costs and expenses of sale and resale
           and all attorney’s   fees and reasonable  expenses  taxed
           as costs by the Court in said suit and shall distribute
           the balance among the taxing units participating    in
           said original judgment pro rata and in proportion to
           the amount of their tax liens against such property
           as established   in said judgment.”

           A similar question was considered by this department        in our
opinion No. O-3729, wherein the question was as follows:

                 “In your second question you are concerned with
           a situation where one of the taxing units has purchased
           property at the original tax foreclosure  sale, held the
           same beyond the redemption period in behalf of itself
           and the other taxing units, and subsequently   sold the
           property at a price more than enough to satisfy all
           costs, taxes, interest and penalty involved in the original
Hon. R. F. Robinson,      page 3



            tax judgment.  You request information              as to what
            should be done with the excess.”

            After   quoting Section   9 of Article     7345b,    said opinion held as
follows:

                  “The above quoted article directs the Sheriff to
            take the proceeds from the sale and to first pay all
            costs and then to distribute the remainder       among the
            taxing units participating    in the original judgment
            pro rata and in proportion to the amount of their
            respective   tax liens established   in the tax judgment
            against the property.    We believe this is the method
            to be followed in the distribution    of the money rea-
            lized at the second sale regardless       of whether the
            money received at said second sale is insufficient       to
            satisfy all costs and the amount of the original judg-
            ment of whether said amount is in excess of the costs
            and the amount of the original judgment.”

             It seems from your statement of the facts that the sheriff followed
the correct procedure      in distributing   the proceeds of the sale referred to.
The State having been the purchaser         at the original sale, there was vested in
it a defeasible   title. As holder of this title, the State was the owner of such
property for purposes of taxation.         Therefore,   such property was not subject
to taxation du:ring the time the title thereto ‘was held by the State and there
was no question of ac,crued taxes to be taken into consideration        in the distri-
bution of the proceeds     of such sale.

           We enc,lose    for your    information     copies    of our   Opinions   Nos.
O-5491 and O-5668.

                                                     Yc:u,rs ve,-y truly,

                                             ATTORNEY           GENERAL       OF TEXAS



                                                                  Jas. W. Bassett
JWB:LJ:ps                                                           Assistant


APPROVED      NOV    17, 1945


FIRST ASSISTANT
ATTORNEY    GENERAL